DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “an open configuration” in lines 3-4 which should read “the open configuration”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “an open configuration” in line 2 which should read “the open configuration”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 recites “an open configuration” in line 2 which should read “the open configuration”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “an open configuration” in line 2 which should read “the open configuration”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the inflatable channels” in lines 2 and 4-5 which should read “the one or more inflatable channels”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the inflatable channels” in lines 4 and 8 which should read “the one or more inflatable channels”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the inflatable channels” in lines 5-6 and 9-10 which should read “the one or more inflatable channels”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “at which inflatable channel” in line 6 which should read “at which each inflatable channel”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the inflatable channels” in lines 2-3 which should read “the one or more inflatable channels”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the proximal end” in lines 4 and 5 which should read a proximal end for consistency purposes.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for holding in claims 3-4 and 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the stick" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the bag" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 depends from rejected claim 18; therefore, is also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroux (US 2013/0231677 A1) in view of Karakurum (US 2008/0103508 A1).
Regarding claims 1 and 7, Carroux discloses a specimen retrieval system comprising: a tube (collecting container 9) having a distal end (towards support 10) and a proximal end (towards hose 7), said distal end being open (Fig. 1), said tube having a lumen extending from the distal end to the proximal end (lumen in which fragments 12 reside); a tether (rod 11) fixed to the distal end of the tube (via ring 10), said tether extending from the distal end of the tube (at ring 10) and extending outside near the proximal end of the tube (as the rod 11 extends along the outside of the proximal end of the container 9), said tether (11) operable to pull the distal end of the tube while the distal end of the tube is in an open configuration (as the ring 10 maintains the container 9 in an open configuration and the ring 10 can be drawn backwards, which would pull the distal end of the tube proximally; [0028]).
Carroux fails to disclose the tether extending out the proximal end of the tube; a casing disposed near the distal end of the tube; wherein a first portion of the tether runs through the casing.
However, Karakurum teaches a specimen retrieval system (2; Fig. 1) comprising a tube (10) having a distal end and a proximal end (Fig. 1), said distal end being open (Fig. 1), said tube having a lumen extending from the distal end to the proximal end (Fig. 1); a casing (sleeve 16) disposed near the distal end of the tube (Fig. 3) and a tether (wire 22) extending out the proximal end of the tube (Fig. 3), a first portion of the tether runs through the casing (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tether of Carroux to extend out the proximal end of the tube in a casing as taught by Karakurum (wherein both the rod 11 and thread 14 of Carroux may extend within the tube as taught by Karakurum) in order to reduce the overall external diameter of the tube, reducing trauma to the delivery site.
Regarding claim 2, Carroux modified discloses the invention as claimed above and Carroux further discloses a means for holding the distal end of the tube in an open configuration (wherein the means for is interpreted under 112(f) as one or more inflatable channels, a semi-rigid hoop, and equivalents thereof and the ring 10 is a semi-rigid hoop that holds the distal end of the container 9 in an open configuration).
Regarding claim 4, Carroux modified discloses the invention as claimed above and Carroux further discloses wherein the means for holding the distal end of the tube in an open configuration comprise a semi-rigid hoop (ring 10) secured to a distal edge of the tube (Fig. 1).
Regarding claim 5, Carroux modified discloses the invention as claimed above and Carroux further discloses wherein the tether (11) is fixed to the distal end of the tube through the hoop (Fig. 1).
Regarding claim 17, Carroux modified discloses the invention as claimed above and Carroux further discloses a rod (hose 7) having a blunt rounded distal tip (Fig. 1).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroux (US 2013/0231677 A1) in view of Karakurum (US 2008/0103508 A1), as applied to claim 2 above, and further in view of Do et al. (WO 2016/028789 A2).
Regarding claim 6, modified Carroux fails to disclose a means for holding the distal end of the tube in an open configuration comprising a grasper extending through the tube, from the proximal end of the tube to the distal end of the tube.
However, Do teaches a specimen retrieval system (figs. 14A-14C) comprising a grasper (surgical instrument 94) extending through the tube (bag 10), from the proximal end of the tube to the distal end of the tube (fig. 14B) to hold the distal end of the tube in an open configuration (fig. 14B) and to further pull the distal end of the tube into the lumen of the bag for the purpose of pulling the specimen closer to the proximal end of the tube so that it is more readily visualized ([0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specimen retrieval system of modified Carroux to include the graspers taught by Do in order to effectively hold open the tube as well as help to close the tube depending on the users desires so that a specimen within the tube is more readily visualized by the user.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroux (US 2013/0231677 A1) in view of Karakurum (US 2008/0103508 A1), as applied to claim 1 above, and further in view of Heaven et al. (US 5,524,633).
Regarding claim 8, modified Carroux fails to disclose a plurality of inflatable channels are disposed within a wall of the tube, said inflatable channels oriented longitudinally along the tube.
However, Heaven teaches a specimen retrieval system (fig. 1) comprising one or more inflatable channels (air channels 16) extending longitudinally along the a bag (bag assembly 4; column 3, lines 23-28), wherein a plurality of inflatable channels (16; fig. 1) are disposed within a wall of the bag (column 3, lines 28-31), said inflatable channels oriented longitudinally along the bag, wherein one inflatable channel is separated from a second, adjacent inflatable channel by a circumferentially extending region of the bag which is not inflatable (via weld sections 12 and seams 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of the tube of modified Carroux to include the longitudinally oriented inflatable channels as taught by Heaven in order to force the tube to take a preferred orientation so that when it is deployed it can be held open.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroux (US 2013/0231677 A1) in view of Karakurum (US 2008/0103508 A1), as applied to claim 1 above, and further in view of Hasson et al. (US 5,176,687).
Regarding claim 20, modified Carroux fails to disclose wherein, the distal end of the tube is folded to the inside of the tube to form an everted cuff.
However, Hasson teaches a specimen retrieval system (Figs. 10-12) comprising a tube (116) having a distal end and a proximal end (Figs. 10-12), said distal end being open (Fig. 11), said tube having a lumen extending from the distal end to the proximal end (Fig. 11); a tether (120) fixed to the distal end of the tube; wherein the distal end of the tube is folded to the inside of the tube to form an everted cuff (everted cuff defined by distal end of 116 folded over itself to form channel 124) to enclose the tether at the distal end of the tube (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the tube of modified Carroux to be folded to the inside of the tube to form an everted cuff in which the tether may reside as taught by Hasson in order to provide a secure channel in which the tether is fixed to the open distal end of the tube.
Allowable Subject Matter
Claims 3 and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771